Citation Nr: 1528144	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  06-12 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include psychosis, schizoaffective disorder, and posttraumatic stress disorder.


REPRESENTATION

Veteran is represented by:  Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1979 to March 1980.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In June 2014, the Board issued a decision denying the Veteran's claim of entitlement to service connection for a psychiatric disability.  Thereafter, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2014 Joint Motion for Remand (Joint Motion), the Court remanded the appeal for additional development and consideration.  


VACATE

VA regulations provide that the Board may vacate an appellate decision at any time upon the request of the Veteran or his representative or on the Board's own motion. 38 C.F.R. § 20.904(a) (2014).  In June 2014, the Board issued a decision denying the Veteran's claim of entitlement to service connection for a psychiatric disability.  Thereafter, the Veteran appealed the Board's decision to the Court.  Based on the December 2014 Joint Motion, the Court remanded the Board's June 2014 decision as it pertained to the denial of service connection for a psychiatric disorder, in the form of psychosis and schizoaffective disorder, based on a theory of aggravation pursuant to the presumption of soundness.  Accordingly, the portion of the Board's June 2014 decision that denied service connection for a psychiatric disorder, in the form of psychosis and schizoaffective disorder, based on a theory of aggravation pursuant to the presumption of soundness is vacated herein, and a new decision on this issue will be entered as if that part of the June 2014 decision had never been issued.



REMAND

In February 2004, the Veteran filed a claim to reopen the issue of entitlement to service connection for a psychiatric disability, which was previously denied in an April 2000 rating decision.  The RO denied the Veteran's service connection claim in a September 2004 rating decision, and the Veteran perfected an appeal.  In May 2009, the Board reopened the Veteran's service connection claim and remanded it for further development.  In March 2012, the Board confirmed the denial of the Veteran's service connection claim for a psychiatric disability.  Thereafter, the Veteran appealed the Board's decision to the Court.  In an August 2012 Joint Motion, the Court remanded the appeal for additional development and consideration.  Specifically, the parties agreed that the Board failed to conduct the proper presumption of soundness analysis pursuant to 38 U.S.C.A. § 1111 (2014).  In April 2013, the Board remanded the Veteran's claim to obtain a VA examination conducted by a board of psychiatrists and to obtain an opinion as to whether any of the Veteran's psychiatric disorders preexisted service, and if so, whether they underwent an increase in severity during service.

While in remand status, the Veteran underwent a VA examination in June 2013 conducted by two VA psychiatrists who had not previously seen the Veteran.  With respect to the question of whether the Veteran entered service with a preexisting psychiatric disorder, the examiners opined:

The record reveals that [the Veteran] had a preexisting condition of polysubstance use beginning at age 13 with alcohol, tobacco at age 14, hashish and benzodiazepines beginning at age 16, a learning disability and a conduct disorder.  He reported a childhood history of hearing voices and had a suicide attempt at age 16, but a diagnosis was not given as a child.

With respect to the question of whether a preexisting psychiatric disorder underwent an increase in severity during service, the examiners opined:

The record shows that [the Veteran] reported his substance use increase during his active duty service.  His preexisting conduct disorder/personality disorder persisted with frequent altercations with other servicemen and disorderly conduct.  His preexisting psychosis was not noted during the service.  His preexisting mood and anxiety did not increase during the service. 

In June 2014, the Board denied the Veteran's service connection claim for a psychiatric disability.  In doing so, the Board found that the evidence of record clearly and unmistakably showed that the Veteran's psychiatric disabilities preexisted service and were not aggravated by service.  Thereafter, the Veteran appealed the portion of the Board's June 2014 decision that denied service connection for an acquired psychiatric disability, in the form of psychosis and schizoaffective disorder, based on a theory of aggravation.  

In a December 2014 Joint Motion, the Court remanded the appeal for additional development.  In the Joint Motion, the parties agreed that VA appropriately rebutted the first prong of the presumption of soundness analysis (i.e., that the Veteran had a psychiatric disability that clearly and unmistakably preexisted service); however, VA did not adequately address the second prong of the analysis (i.e., that the Veteran's preexisting psychiatric disability clearly and unmistakably was not aggravated by service).  See 38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089, 1096 (2004).  Specifically, the parties agreed that the June 2013 VA examination report was inadequate with respect to the examiners' opinion that the Veteran's preexisting psychiatric conditions did not increase in severity during service because the opinion was conclusory in nature.  Thus, the parties agreed that VA's duty to assist required VA to provide the Veteran with an adequate VA examination addressing the issue of whether his preexisting psychosis and schizoaffective disorder were clearly and unmistakably not aggravated by service.  

Subsequently, the Veteran submitted a March 2015 private psychological evaluation.  The private psychologist provided the following opinion with respect to the question of whether the Veteran's psychiatric conditions were aggravated by service:

It is at least as likely as not that [the Veteran's] preexisting psychiatric disability was aggravated by his military service.  Of concern is that so many mental health professionals incorrectly diagnosed [the Veteran] over the years.  It is clearly evident in reviewing his symptoms and reading his claim file that he had some mental health problems prior to his enlistment, but his psychotic symptoms were greatly exacerbated during his time in the military service.  There is certainly NO clear and unmistakable evidence that his condition was not aggravated during service.  What is puzzling is how some mental health professionals attributed his mental health issues to a personality disorder of various types.

[The Veteran] noted that he was evaluated by a psychiatrist while on active duty.  He said he did not tell the medical professional about his psychotic symptoms for fear of being discharged from the military.
	
[The Veteran's] half-brother and aunt, who were interviewed by Dr. [J. C.] in January of 2013, noted that the Veteran did not have serious negative issues prior to his enlistment.  Although his aunt confirmed that [the Veteran] was physically abused by his stepfather, she did not recall that he attempted to make a bomb and said he did not have serious interactions with the police.  This is clear and convincing evidence that although [the Veteran] had some difficulties, they were not considered to be severe by two people who were very close to him.

Another concern is that [the Veteran] had a brain scan and was diagnosed with hypersomnia [in March 1979].  He was noted to having difficulty staying awake.  [In January 1980], his service record discharge exam[ination] indicated that the Veteran was in fair health and had insomnia due to excessive worry.  It is interesting [to] note that [the Veteran] was court martialed for sleeping on duty.  In all likelihood, if his sleep problem had been properly addressed by the medical professionals, some of his issues while on active duty may have been alleviated.

In a May 2015 written statement, the Veteran's attorney indicated that the above-referenced private psychological evaluation fulfills VA's duty to provide an adequate examination, and therefore, the Veteran waived his right to a new VA examination.  However, the Board finds that in order to adequately address the question of whether a preexisting psychiatric disorder was or was not aggravated by service, a remand is necessary in order to obtain a supplemental opinion containing a thorough rationale which addresses all of the pertinent medical evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided).  

Notwithstanding the fact that the December 2014 Joint Motion directed the Board to obtain an adequate VA examination, the Board finds that a supplemental opinion is sufficient.  The December 2014 Joint Motion indicates that VA's duty to assist was not satisfied because the June 2013 VA examiners' opinion that the Veteran's psychiatric disorders did not increase in severity during service was conclusory in nature, and therefore, inadequate.  There has been no assertion that the examiners' clinical evaluation of the Veteran's psychiatric conditions was inadequate.  Furthermore, the record contains the Veteran's service treatment records, service personnel records, and numerous private and VA psychological evaluations, which include statements from the Veteran and two family members.  There is no indication that another clinical evaluation would produce any evidence relevant to the issue of whether or not a preexisting psychiatric disability was aggravated by the Veteran's service.  Thus, the Board finds that a supplemental opinion is sufficient to satisfy VA's duty to assist.  See Russell v. Shinseki, 25 Vet. App. 26, 28 (2011) (per curiam) (noting that "[i]f the Board does not ensure compliance [with the terms of a joint motion for remand], a claimant may appeal to the Court and, absent a valid reason for not enforcing a requirement in the [joint motion for remand], the [joint motion for remand] is enforceable"); McBurney v. Shinseki, 23 Vet.App. 136, 140 (2009) (acknowledging that the "Board has a duty on remand to ensure compliance with the favorable terms stated in the [joint motion for remand] or explain why the terms will not be fulfilled"). 

Accordingly, the case is remanded for the following action:

1.  The evidence of record must be reviewed by both of the June 2013 VA examiners to obtain a supplemental opinion as to whether a preexisting psychiatric disability was aggravated by service.  The examiners must review all pertinent records associated with the claims file, including the March 2015 private psychological evaluation submitted by the Veteran.  After reviewing the evidence of record, the examiners must:

a.)  Provide an opinion as to whether the documented in-service complaint of difficulty staying awake during the day, which was diagnosed as hypersomnia of unknown etiology, and complaint of insomnia, were manifestations of a psychiatric disorder that preexisted service.  The examiners must state the specific evidence of record upon which the opinion is based.

b.)  If the documented in-service complaints of hypersomnia and/or insomnia were manifestations of a preexisting psychiatric disorder, provide an opinion as to whether the onset of such symptoms constitutes an increase in severity of that preexisting psychiatric disorder.  The examiners must state the specific evidence of record upon which the opinion is based.

c.)  Provide an opinion as to whether any preexisting psychiatric disorder underwent an increase in severity during service.  The examiners must state the specific evidence of record upon which the opinion is based.

d.)  If any preexisting psychiatric disorder underwent an increase in severity during service, provide an opinion as to whether the increase in severity was due to the natural progress of the preexisting condition.  The examiners must state the specific evidence of record upon which the opinion is based.

The examiners must provide a complete rationale for all opinions expressed.  If the examiners cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiners must provide the reasons why an opinion would require speculation.  The examiners must indicate whether there was any further need for information or testing necessary to make a determination.  The examiners must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiners.  

2.  If the June 2013 examiners are unavailable or unable to provide the opinions directed above, the Veteran must be afforded a VA psychiatric examination to provide an opinion as to whether a preexisting psychiatric disability was aggravated by service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must:

a.)  Provide an opinion as to whether the documented in-service complaint of difficulty staying awake during the day, which was diagnosed as hypersomnia of unknown etiology, and complaint of insomnia, were manifestations of a psychiatric disorder that preexisted service.  The examiner must state the specific evidence of record upon which the opinion is based.

b.)  If the documented in-service complaints of hypersomnia and/or insomnia were manifestations of a preexisting psychiatric disorder, provide an opinion as to whether the onset of such symptoms constitutes an increase in severity of that preexisting psychiatric disorder.  The examiner must state the specific evidence of record upon which the opinion is based.

c.)  Provide an opinion as to whether any preexisting psychiatric disorder underwent an increase in severity during service.  The examiner must state the specific evidence of record upon which the opinion is based.

d.)  If any preexisting psychiatric disorder underwent an increase in severity during service, provide an opinion as to whether the increase in severity was due to the natural progress of the preexisting condition.  The examiner must state the specific evidence of record upon which the opinion is based.

The examiner must provide a complete rationale for all opinions expressed.  If the examiners cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiners must provide the reasons why an opinion would require speculation.  The examiners must indicate whether there was any further need for information or testing necessary to make a determination.  The examiners must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiners.  

3.  If another VA examination is necessary, the RO must notify the Veteran that it is his responsibility to report for the examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the RO must review the medical report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to service connection for a psychiatric disability must be re-adjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

